
	
		II
		111th CONGRESS
		1st Session
		S. 2636
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain stage lights
		  of aluminum.
	
	
		1.Certain stage lights of
			 aluminum
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Fresnel lanterns, ellipsoidal reflector spotlights or
						floodlights, parabolic aluminized reflector lights, cyclorama, strip lights,
						scoop lights or followspots, the foregoing of aluminum, suitable for use as
						theatrical lighting and designed to be affixed to or installed in walls,
						ceilings, supporting beams or frameworks or theater stages (provided for in
						subheading 9405.40.60)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
